DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 15 August 2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant's arguments/amendments with respect to the objections to the claims have been fully considered and are persuasive. The objection to claim(s) 1-4, 7, 12, 15, 17 and 18 has been withdrawn. However, the amendments introduce new objections. See objections below.
Applicant's arguments with respect to the rejection of claim(s) 1-20 under 35 U.S.C. 101 have been fully considered but are not persuasive. Specifically, Applicant argues:
The Applicant does not agree that the present claims are directed to mental processes. 
Examiner’s Response:
	See MPEP 2106.04(a)(2)(III). If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.
	Applicant points to computing data and generating geographical zone data, remarks at pages 8-9, as limitations that cannot be performed in the human mind. With regard to the limitations “generating geographical zone data” and “processing real-time image data”, Examiner has not identified these limitations as mental processes. Therefore, arguments regarding these limitations are moot. With regard to the limitations “determining at least a portion of a geographic zone associated with the image data, wherein a boundary of the geographic zone is determined based on the spatial distribution of observed pedestrians of the determined pedestrian type” and “determining a classification of the geographic zone based on the detected pedestrian type”, analyzing or determining images is an evaluation. Analyzing the images may be performed mentally. Analyzing the images in “real-time” does not mean it cannot be performed mentally. A person can decide to immediately (i.e., in real-time) analyze the images upon receiving the images. Therefore, the claim recites an abstract idea.
	Since the claim recites limitations that can be practically performed in the human mind, i.e., analyzing/determining in images and determining a classification of a geographic zone based on the pedestrian type, the limitations falls within the mental processing grouping, and the claim recites an abstract idea.

Additionally, Applicant argues the claims provide significantly more than any judicial exception and a useful application sufficient to demonstrate an inventive concept that makes the claims patent eligible.
Examiner’s Response:
	See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept. When determining whether an additional element is insignificant extra-solution activity, examiners may consider whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).
The limitation “generating digital map data that represents the geographical zone” argued by applicant is data outputting (i.e., post-solution activity). The determined geographical zone and classification requires output in order to be used. Therefore, the limitation is insignificant extra-solution activity. The applicant argues this represents an improvement in the technical field of mapping and is non-conventional and a non-generic arrangement, however, selecting information to be manipulated, i.e., for analysis and display, is insignificant extra-solution activity. See MPEP 2106.05(g) regarding selecting a particular data source or type of data to be manipulated.
Generating digital map data, i.e., outputting data, is insignificant extra-solution activity, which does not integrate the judicial exception into a practical application. Therefore, previous rejection is maintained. See rejection below.	

Applicant's arguments, see remarks at page(s) 11, filed 15 August 2022, with respect to the rejection of claim(s) 1-20 under 35 U.S.C. 103 over Vanhoucke have been fully considered and are persuasive. The Examiner agrees that the currently cited prior art does not teach the proposed amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Vanhoucke et al. (US 20150227813 A1) in view of Levinson et al. (US 20170124476 A1) and in further view of Whiting et al. (US 9805474 B1).

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1, line 4-6, recites “determining at least a portion of a geographic zone associated with the image data wherein a boundary of the geographic zone is determined based on the spatial distribution of observed pedestrians of the determined pedestrian type” but should recite --determining at least a portion of a geographic zone associated with the image data, wherein a boundary of the geographic zone is determined based on the spatial distribution of observed pedestrians of the determined pedestrian type--. Additionally, claim 12 is objected to for similar reasoning.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6, recites the limitation “wherein a boundary of the geographic zone is determined based on the spatial distribution of observed pedestrians of the determined pedestrian type”. Previously, claim 1, lines 2-3, recites “determine the pedestrian type of at least one pedestrian depicted in the image data”. The broadest reasonable interpretation of claim 1, lines 2-3, is that there is at least one pedestrian (i.e., could be a singular pedestrian). Then, claim 1, lines 5-6, goes on to determine the boundary of the geographical zone based on the spatial distribution of observed pedestrians. However, if only one pedestrian is observed in the image it is unclear how there could be a spatial distribution of a single pedestrian (i.e., which satisfies the broadest reasonable interpretation of claim 1, lines 2-3). Therefore, claim 1 is indefinite. The Examiner interprets this to be a spatial distribution of at least two pedestrians. Claims 12 and 17 are rejected for similar reasoning. Additionally, claims 2-11, 13-16, and 18-20 are rejected due to being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-11 are directed towards a method, i.e. process. Claims 12-16 are directed towards an apparatus, i.e. machine. Claims 17-20 are directed towards a non-transitory computer readable storage medium, i.e. machine.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claims 1-11 (also, the apparatus and non-transitory computer readable medium in claims 12-16 and 17-20, respectively) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 1, 12, and 17, the method/system (or computer implemented functionality) recites the steps of: (a) determine the pedestrian type of at least one pedestrian depicted in the image data, (b) determine at least a portion of a geographic zone associated with the image data, wherein a boundary of the geographic zone is determined based on the spatial distribution of observed pedestrians of the determined pedestrian type, (c) determine a classification of the geographic zone based on the detected pedestrian type, and/or (d) verify an existing classification of a map feature in a geographic database.  These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  For example, a person can determine a pedestrian type based on image data, determine a geographical zone boundary based on the spatial distribution of the pedestrians in the image data, determine the classification of the geographical zone based on the detected pedestrian type, and verify an existing classification, either mentally or using a pen and paper.  The mere nominal recitation that the determining steps are performed by an apparatus or processor in real-time does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Regarding claim 1, data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Processing image data, is mere data gathering. Therefore, processing image data is insignificant extra-solution activity. In addition, outputting data is insignificant extra-solution activity. See MPEP 2106.05(g). Generating digital map data that represents the geographic zone and the classification, as claimed, is outputting data. Therefore, generating digital map data that represents the geographic zone and the classification is insignificant extra-solution activity. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 12 recites the additional limitations of an “apparatus”, “processor”, and “memory including program code for one or more programs”. The apparatus, processor, and memory including program code is simply a computer recited at a high level of generality. The generic computer is used to perform the abstract idea. Using a computer as a tool to perform the abstract idea does not integrate the exception into a practical application. Additionally, data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Processing image data, is mere data gathering. Therefore, processing image data is insignificant extra-solution activity. In addition, outputting data is insignificant extra-solution activity. See MPEP 2106.05(g). Generating digital map data that represents the geographic zone and the classification, as claimed, is outputting data. Therefore, generating digital map data that represents the geographic zone and the classification is insignificant extra-solution activity. Therefore, claim 12 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 17 recites the additional limitations of a “non-transitory computer readable storage medium”, “processors”, and “apparatus”. The non-transitory computer readable storage medium, processors, and apparatus is simply a computer recited at a high level of generality. The generic computer is used to perform the abstract idea. Using a computer as a tool to perform the abstract idea does not integrate the exception into a practical application. Additionally, data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Processing image data, is mere data gathering. Therefore, processing image data is insignificant extra-solution activity. In addition, outputting data is insignificant extra-solution activity. See MPEP 2106.05(g). Generating digital map data that represents the geographic zone and the classification, as claimed, is outputting data. Therefore, generating digital map data that represents the geographic zone and the classification is insignificant extra-solution activity. Therefore, claim 17 does not recite additional elements that integrate the judicial exception into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Processing real-time image data (e.g., from one computing device networked to another computing device) is merely receiving data. Therefore, the limitation “processing real-time image data” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since claims 1, 12, and 17 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 12, and 17 are directed towards non-statutory subject matter.
Further, dependent claims 2-11, 13-16, and 18-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 2-11, 13-16, and 18-20 are similarly rejected as being directed towards non-statutory subject matter.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke et al. (US 20150227813 A1) in view of Levinson et al. (US 20170124476 A1) and in further view of Whiting et al. (US 9805474 B1).
Regarding claims 1, 12, and 17:
	Vanhoucke teaches:
A method for mapping based on a pedestrian type comprising: processing image data to a determine the pedestrian type of at least one pedestrian depicted in the image data (see abstract, Fig. 1 “method for delivering supplemental content to a class of persons through use of image recognition or analysis of an image content”, and sections [0022], [0025], and [0037]-[0040] regarding determining class-specific information about the persons detected in the image.)
determining at least a portion of a geographic zone associated with the image data (see abstract and sections [0032]-[0033] and [0040] regarding determining a location or geographic context to the image.)
Vanhoucke does not explicitly teach wherein a boundary of the geographic zone is determined based on the spatial distribution of observed pedestrians of the determined pedestrian type; determining a classification of the geographic zone based on the detected pedestrian type; and generating digital map data that represents the geographic zone and the classification.
	Levinson teaches:
determining a classification of the geographic zone based on the detected pedestrian type (see at least sections [0106], [0108], [0142]-[0145], [0147], [0150], and [0155] regarding classification of regions based on pedestrians and/or objects (e.g. wheeled apparatus).) 
and generating digital map data that represents the geographic zone and the classification (see at least sections [0069], [0076], [0094], [0145], [0150], and [0153] regarding generating updated or amended map data and/or route data including updated data representing classifications.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke to provide determining a classification of the geographic zone based on the detected pedestrian type; and generating digital map data that represents the geographic zone and the classification, as taught by Levinson, to provide updating map data and map areas with classification based on objects (e.g., people) in an environment for safe autonomous maneuvering for a vehicle. (Levinson at ¶[0150])
The combination of Vanhoucke and Levinson does not explicitly teach wherein a boundary of the geographic zone is determined based on the spatial distribution of observed pedestrians of the determined pedestrian type.
Whiting teaches:
wherein a boundary of the geographic zone is determined based on the spatial distribution of observed pedestrians of the determined pedestrian type (see at least Fig. 2, Col. 5, lines 7-45, and Col. 6, lines 28-38, regarding a pedestrian zone and boundary of a pedestrian zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke as modified by Levinson to provide wherein a boundary of the geographic zone is determined based on the spatial distribution of observed pedestrians of the determined pedestrian type, as taught by Whiting, to provide an area where additional data can be collected as well as enabling the refining of the boundary of a pedestrian detection zone. (Whiting at Col. 6, lines 28-38)
Regarding the further limitations of claim 12:
	Vanhoucke teaches:
at least one processor (see at least sections [0018] and [0020] regarding one or more processors.)
and at least one memory including computer program code for one or more programs (see at least sections [0019] and [0020] regarding a memory or computer-readable storage medium.)
Vanhoucke does not explicitly teach verify or update an existing classification of a map feature represented in a geographic database based on the classification.
	Levinson teaches:
and verify or update an existing classification of a map feature represented in a geographic database based on the classification (see at least sections [0069], [0076], [0094], [0145], [0150], and [0153] regarding generating updated or amended map data and/or route data including updated data representing classifications.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke to provide verifying or updating an existing classification of a map feature represented in a geographic database based on the classification, as taught by Levinson, to provide updating map data and map areas with classification based on objects (e.g., people) in an environment for safe autonomous maneuvering for a vehicle. (Levinson at ¶[0150])

Regarding claim 2:
Vanhoucke does not explicitly teach further comprising: determining a map feature associated with the geographic zone, wherein the classification is further based on the map feature.
	Levinson teaches:
further comprising: determining a map feature associated with the geographic zone (see at least sections [0142] regarding a region with an attraction or venue of interest to pedestrians. Also, see at least sections [0069], [0083], and [0106] regarding identifying features or topographic features in an environment.)
wherein the classification is further based on the map feature (see at least sections [0142] regarding a region with an attraction or venue (i.e. could be a building or concert hall) of interest to pedestrians.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke to provide determining a map feature associated with the geographic zone, wherein the classification is further based on the map feature, as taught by Levinson, to provide an associated predicted behavior based on the classification to account for possible motion of an object. (Levinson at ¶[0142])

Regarding claim 3:
Vanhoucke does not explicitly teach wherein the map feature is a point of interest mapped to the geographic zone.
	Levinson teaches:
wherein the map feature is a point of interest mapped to the geographic zone (see at least sections [0142] regarding a region with an attraction or venue of interest to pedestrians.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke to provide wherein the map feature is a point of interest mapped to the geographic zone, as taught by Levinson, to provide an associated predicted behavior based on the classification to account for possible motion of an object on or proximate to a road surface (i.e., point of interest). (Levinson at ¶[0142])

Regarding claim 4:
Vanhoucke does not explicitly teach further comprising: determining a map feature associated with the geographic zone; and verifying or updating an existing classification of the map feature based on the classification.
	Levinson teaches:
further comprising: determining a map feature associated with the geographic zone (see at least sections [0142] regarding a region with an attraction or venue of interest to pedestrians. Also, see at least sections [0069], [0083], and [0106] regarding identifying features or topographic features in an environment.)
and verifying or updating an existing classification of the map feature based on the classification (see at least sections [0069], [0076], [0094], [0145], [0150], and [0153] regarding generating updated or amended map data and/or route data including updated data representing classifications.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke to provide determining a map feature associated with the geographic zone; and verifying or updating an existing classification of the map feature based on the classification, as taught by Levinson, to provide an associated predicted behavior based on the classification to account for possible motion of an object. (Levinson at ¶[0142])

Regarding claims 5, 13, and 19:
	Vanhoucke teaches:
further comprising: processing the image data to identify a dress code of the at least one pedestrian (see at least sections [0029] and [0031] regarding identification of apparel.)
wherein the pedestrian type is determined based on the dress code (see at least sections [0031] regarding identification of apparel and the sub-step being used for recognition understating of persons.)

Regarding claims 6, 14, and 20:
	Vanhoucke teaches:
wherein the image data depicts at least one other pedestrian associated with at least one other pedestrian type (see at least sections [0025], [0029], [0031], [0033], and [0043] regarding identifying persons (i.e. potentially more than one) in an image. Context may also include number of persons in an image or relative to each other.)
and wherein the classification is based on a combination of the pedestrian type and the at least one other pedestrian type (see at least sections [0025], [0029], [0031], [0033], and [0043] regarding identifying persons (i.e. potentially more than one) in an image where context may also include number of persons in an image or persons relative to each other.)

Regarding claims 7 and 15:
	Vanhoucke teaches:
further comprising: determining contextual data associated with the image data, the at least one pedestrian, the geographic zone (see at least sections [0032]-[0033], and [0040]-[0042] regarding contextual data of an image.)
wherein the classification is further based on the contextual data (see at least sections [0032]-[0033], and [0040]-[0042] regarding contextual data of an image to determine a location or geographic context of in image.)

Regarding claims 8 and 16:
Vanhoucke does not explicitly teach wherein the contextual data includes a temporal parameter, and wherein the classification is specified with respect to the temporal parameter.
	Levinson teaches:
wherein the contextual data includes a temporal parameter (see at least sections [0154]-[0157] regarding a temporal pattern.)
and wherein the classification is specified with respect to the temporal parameter (see at least sections [0154]-[0157] regarding a temporal pattern which may be used to update route data or map data (e.g. classification of region).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke to provide wherein the contextual data includes a temporal parameter, and wherein the classification is specified with respect to the temporal parameter, as taught by Levinson, to provide detecting a temporal pattern for object activity to modify or update a vehicle navigation plan according to the temporal pattern. (Levinson at ¶[0155])

Regarding claim 11:
Vanhoucke does not explicitly teach further comprising: providing the digital map data to control an operation of an autonomous vehicle, a highly assisted driving vehicle, or a combination thereof.
	Levinson teaches:
further comprising: providing the digital map data to control an operation of an autonomous vehicle, a highly assisted driving vehicle, or a combination thereof (see at least sections [0062], [0069], [0072], and [0075]-[0076] regarding an autonomous vehicle controller and map data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke to provide the digital map data to control an operation of an autonomous vehicle, a highly assisted driving vehicle, or a combination thereof, as taught by Levinson, to provide updating map data and map areas with classification based on objects (e.g., people) in an environment for safe autonomous maneuvering for a vehicle. (Levinson at ¶[0150])

Regarding claim 18:
Vanhoucke does not explicitly teach wherein the geographic zone includes on a geographic area, a route, a point of interest, or a combination thereof associated with the image data.
	Levinson teaches:
wherein the geographic zone includes on a geographic area, a route, a point of interest, or a combination thereof associated with the image data (see at least sections [0142] regarding a region with an attraction or venue of interest to pedestrians.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke to provide wherein the geographic zone includes on a geographic area, a route, a point of interest, or a combination thereof associated with the image data, as taught by Levinson, to provide updating map data and map areas with classification based on objects (e.g., people) in an environment for safe autonomous maneuvering of a route for a vehicle. (Levinson at ¶[0150])

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke et al. (US 20150227813 A1) in view of Levinson et al. (US 20170124476 A1) in view of Whiting et al. (US 9805474 B1), as applied to claim 1 above, and in further view of Ashby et al. (US. Patent No. 6038559 A).
Regarding claim 9:
The combination of Vanhoucke, Levinson, and Whiting does not explicitly teach wherein the classification is stored in a data layer of the geographic database.
	Ashby teaches:
wherein the classification is stored in a data layer of the geographic database (see abstract, Col. 3, lines 1-19, Col. 6, lines 35-47, and Col. 14, lines 9-32, regarding storing in a geographic database.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke as modified by Levinson as modified by Whiting to provide wherein the classification is stored in a data layer of the geographic database, as taught by Ashby, to provide implementing arranged geographic data in a navigation application to improve overall performance of the navigation system. (Ashby at Col. 6, lines 35-47)

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke et al. (US 20150227813 A1) in view of Levinson et al. (US 20170124476 A1) in view of Whiting et al. (US 9805474 B1), as applied to claim 1 above, and in further view of Barr (US. Pub. No. 20150365802 A1).
Regarding claim 10:
The combination of Vanhoucke, Levinson, and Whiting does not explicitly teach further comprising: generating a location-based alert based on the classification; and providing data for presenting the location-based alert on a device.
	Barr teaches:
further comprising: generating a location-based alert based on the classification (see at least sections [0011], [0018]-[0019] and [0023]-[0028] regarding alert modes for one or more notifications of the mobile device based on determined map feature classifications.)
and providing data for presenting the location-based alert on a device (regarding alert modes for one or more notifications of the mobile device based on determined map feature classifications. This could also include not providing an alert based on a location.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for target supplemental content from analysis of input images of Vanhoucke as modified by Levinson as modified by Whiting to provide generating a location-based alert based on the classification; and providing data for presenting the location-based alert on a device, as taught by Barr, to provide an appropriate alert mode based on the map feature classification and one or more rules based on that location and classification. (Bar at ¶[0011)

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666           

/AARON L TROOST/Primary Examiner, Art Unit 3666